DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2020 and 01 September 2020 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. WO 2018060149 (Hoffmann) in view of Newkirk US 10,055,376 (Newkirk).
Regarding claim 1, Hoffman teaches (Fig. 5) a bus-compatible sensor element, comprising:
a converter generating a digital measurement signal (see pg. 14, lines 7-17 – master 108 and slaves 110 include means for analogue to digital conversion);
a first data input receiving an input data (see Fig. 5 – test1 pin of device 110 for input of signals);
a first data output for outputting an output data (see Fig. 3 – test 2 pin of device 110 for output of signals).
Hoffmann does not explicitly teach a first clock input receiving a first clock signal;
a slave select connection receiving an activation signal; and
a 1-bit shift register including a shift register data input, a shift register output, and a second clock input, the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input.
Newkirk teaches (Figs. 1-2) a first clock input receiving a first clock signal (see Fig. 1 – clock signal 116 input on first clock input);
a slave select connection receiving an activation signal (see Fig. 1 – slave select signal 122 received by SS connection); and
a 1-bit shift register (see Fig. 2 – circuitry 108 shown in Fig. 1 includes flip flop 212, a known 1 bit shift register, as shown in Fig. 2) including a shift register data input (see Fig. 2 – flip flop 212 includes D input 238), a shift register output (see Fig. 2 – flip flop 212 includes output 240), and a second clock input (flip flop 212 include clock input C), the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input (see Fig. 2 – slave select input SS connected to flip flop 212 output 240 to activate sensors in response to signal at input on D input 238.  Also see col. 4, lines 12-29 – output SSn 124 activates slave devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus compatible sensor element taught by Hoffmann to further include a first clock, slave select connection, and 1-bit shift register as taught by Newkirk in order to allow multiple dissimilar devices to share a single master device’s serial peripheral interface communication bus as taught by Newkirk (see col. 2, line22-25)
Regarding claim 2, the combination of Hoffmann in view of Newkirk as described above with respect to claim 1 teaches wherein the 1-bit shift register includes a reset input for resetting the shift register output (combination of Hoffmann in view of Newkirk as modified in claim 1 would necessarily have the reset input for resetting the shift register output as claimed because the flip flop 212 of Newkirk includes the reset CLR input as shown in Fig. 2).
Regarding claim 3, Hoffmann teaches (Fig. 3) the bus-compatible sensor element of claim 1, further comprising a magnetic field probe (magnetic field probe 118) detecting a magnetic flux density of a magnetic field (see Fig. 3 – probe 118 detects flux from magnet 102) and generating an analog electrical output signal as a function of the magnetic field (see Fig. 3 – probe 118 is hall or magnetoresistive element per pg. 13, lines 20-24 and therefore generates analog output as a function of position of magnet 102).
Regarding claim 4, Hoffmann teaches (Fig. 3) the bus-compatible sensor element of claim 3, wherein the magnetic field probe is a magnetoresistive sensor or a two- or three-dimensional Hall sensor (see pg. 13, lines 20-24 – probe 118 is hall or magnetoresistive sensor).
Regarding claim 5, Hoffmann teaches (Fig. 5) a communication system, comprising:
a master (see Fig. 5 – master 108); and
a bus-compatible sensor element (see Fig. 5 – sensor 110) including a converter generating a digital measurement signal (see pg. 14, lines 7-17 – master 108 and slaves 110 include means for analogue to digital conversion), a first data input receiving an input data from the master (see Fig. 5 – test 1 pin on sensor 110 for input of signals), a first data output for outputting an output data (see Fig. 5 – test 2 pin on sensor 110 for output of signals).
Hoffmann does not teach a first clock input receiving a first clock signal from the master, a slave select connection receiving an activation signal, and a 1-bit shift register, the 1-bit shift register includes a shift register data input, a shift register output, and a second clock input, the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input.
Newkirk teaches a first clock input receiving a first clock signal from the master (see Fig. 1 – clock signal 116 input on first clock input), a slave select connection receiving an activation signal (see Fig. 1 – slave select 122 on SS input), and a 1-bit shift register (see Fig. 2 – circuitry 108 shown in Fig. 1 includes flip flop 212 as shown in Fig. 2), the 1-bit shift register includes a shift register data input (see Fig. 2 – flip flop 212 include D input 238), a shift register output (see Fig. 2 – flip flop 212 includes output 240), and a second clock input (flip flop 212 include clock input C), the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input (see Fig. 2 – slave select input SS in connected to flip flop 212 output 240 to activate sensors in response to signal at input on D input 238.  Also see col. 4, lines 12-29 – output SSN 124 activates slave devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus compatible sensor element taught by Hoffmann to further include the byte decoder 202 with a first clock, slave select connection, and 1 bit shift register as taught by Newkirk in order to allow multiple dissimilar devices to share a single master device’s serial peripheral interface communication bus as taught by Newkirk (see col. 2, line22-25)
Regarding claim 6, Hoffmann teaches the communication system of claim 5, wherein the master includes a first master data output connected to the first data input (see Fig. 5 – Test 2 on master 108 is connected to test 1 on slave 110) and a master data input connected to the first data output (see Fig. 5 – test 1 on master 108 is connected to test 2 on slave 110).  The combination of Hoffmann in view of Newkirk further teaches a first clock output connected to the first clock input (the combination of Hoffmann in view of Newkirk as modified in claim 5 would necessarily have a first clock output connected to the first clock input as Newkirk teaches in Fig. 1 the clock output SCLK on master 102 connected to clock input on slave device 104).
Regarding claim 7, Hoffmann in view of Newkirk further teaches the communication system of claim 6, wherein the master includes a shift register data output connected to the shift register data input and a second clock output connected to the second clock input (the combination of Hoffmann in view of Newkirk teaches the claimed limitation in that Newkirk teaches in Fig. 1-2 that master 102 outputs MOSI which is connected to D input on flip flop 212 and the clock signal SCLK is further inverted and provided to the flip flop).
Regarding claim 8, Hoffmann in view of Newkirk teaches the communication system of claim 7, wherein the master activates the bus-compatible sensor element in order to output an activation pulse as the activation signal at the shift register data output (the combination of Hoffmann in view of Newkirk teaches the claimed subject matter because Newkirk teaches in Fig. 2 that the flip flop 212 is activated with the SS signal and corresponding outputs a SSn signal at the output), and to output a clock signal at the second clock output until the activation pulse is present at the slave select connection of the sensor element (the combination of Hoffmann in view of Newkirk as proposed above teaches the claimed subject matter because Newkirk teaches clock signal is output by the master and the inverted signal is received at the flip flop 212).
Regarding claim 9, Hoffmann in view of Newkirk teaches communication system of claim 5, wherein the master has a reset output connected to a reset input of the bus-compatible sensor element for resetting the shift register output (the combination of Hoffmann in view of Newkirk as modified in claim 5 would necessarily have the reset output connected to a reset input for resetting the shift register because the flip flop 212 of Newkirk teaches the CLR signal received from the master element).
Regarding claim 10, Hoffman teaches the communication system of claim 7, further comprising a first to nth bus-compatible sensor element, where n is a natural number (see Fig. 1 – plurality of elements 110-1 to 110-n are arranged).
Regarding claim 11, Hoffmann teaches the communication system of claim 10, wherein the first data inputs of the sensor elements are connected to the first master data output via a parallel data line (see pg. 13, lines 9-19 – bus 112 is parallel bus).
Regarding claim 12, Hoffmann teaches the communication system of claim 11, wherein the first data outputs of the sensor elements are connected to the master data input via a parallel data return line (see Fig. 5 – output on test2 pin on element 110 is connected to input test1 pin on master 108.  See pg. 13, lines 9-19 – bus 112 is parallel bus).
Regarding claim 13, Hoffmann in view of Newkirk teaches the communication system of claim 12, wherein the shift register data output of the master is connected to the shift register data input of the first sensor element of the sensor elements (the combination of Hoffmann in view of Newkirk as modified in preceding claims necessarily teaches the data output of the master is connected to the shift register data input of the sensor element in that Newkirk teaches in Fig. 1-2 that master 102 outputs MOSI which is connected to D input on flip flop 212 and the clock signal SCLK is further inverted and provided to the flip flop) .
Regarding claim 14, Hoffmann in view of Newkirk teaches the communication system of claim 13, wherein the shift register output of the first sensor element and each further sensor element with the exception of the nth sensor element are connected to the shift register data input of a next sensor element, forming a serial path through the sensor elements for the activation signal (the combination of Hoffman in view of Newkirk as modified in the preceding claims necessarily teaches claimed limitation as Newkirk shows in Figs. 1-2 connection of the output of the first shift register with the next sensor element for forming a serial path).
Regarding claim 15, Hoffmann in view of Newkirk teaches the communication system of claim 14, wherein a reset input of each of the first to nth sensor elements are connected via a parallel reset line to a reset output of the master (the combination of Hoffman in view of Newkirk as modified in the preceding claims necessarily teaches the claimed limitation as the CLR line as shown in Fig. 2 of Newkirk is a parallel line output from the master).
Regarding claim 17, Hoffman teaches a magnetic field sensor unit, comprising:
a plurality of bus-compatible sensor elements (see Fig. 1 – elements 110-1 to 110-n) each including a converter generating a digital measurement signal (see pg. 14, lines 7-17 – master 108 and slaves 110 include means for analogue to digital conversion for ), a first data input receiving an input data (see Fig. 3 – test 1 pin for input of signals), a first data output for outputting an output data (see Fig. 3 – test 2 pin for output of signals).
a control unit (see Fig. 1- master device 108) communicating with the plurality of bus-compatible sensor elements according to a serial peripheral interface protocol (see pg. 13, lines 9-19 – bus 112 is serial peripheral bus), the sensor elements connected in series (see Fig. 1 – series configuration.  Also see pg. 13, lines 9-19) and forming a plurality of slaves (slave units 110) and the control unit forming a master (master unit 108).
Hoffmann does not explicitly teach a first clock input receiving a first clock signal, a slave select connection receiving an activation signal, and a 1-bit shift register, the 1-bit shift register includes a shift register data input, a shift register output, and a second clock input, the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input.
Newkirk teaches a first clock input receiving a first clock signal (see Fig. 1 – clock signal 116 input on first clock input), a slave select connection receiving an activation signal (see Fig. 1 – slave select 122 on SS input), and a 1-bit shift register (see Fig. 2 – circuitry 108 shown in Fig. 1 includes flip flop 212 as shown in Fig. 2), the 1-bit shift register includes a shift register data input (see Fig. 2 – flip flop 212 include D input 238), a shift register output (see Fig. 2 – flip flop 212 includes output 240), and a second clock input (flip flop 212 include clock input C), the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input (see Fig. 2 – slave select input SS in connected to flip flop 212 output 240 to activate sensors in response to signal at input on D input 238.  Also see col. 4, lines 12-29 – output SSN 124 activates slave devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus compatible sensor element taught by Hoffmann to further include the byte decoder 202 with a first clock, slave select connection, and 1 bit shift register as taught by Newkirk in order to allow multiple dissimilar devices to share a single master device’s serial peripheral interface communication bus as taught by Newkirk (see col. 2, line22-25)
Regarding claim 18, Hoffmann teaches the magnetic field sensor unit of claim 17, wherein the control unit and the plurality of bus-compatible sensor elements are disposed on a common circuit carrier (see Fig. 9 – devices are mounted on carrier 144).
Regarding claim 19, Hoffman teaches a magnetoelectric displacement sensor, comprising:
a magnetic field source (see Fig. 1- magnet 102); and
a magnetic field sensor unit including a plurality of bus-compatible sensor elements (see Fig. 1 – elements 110-1 to 110-n having magnetic field sensors 118. See pg. 13, lines 20-24 – probe 118 is hall or magnetoresistive sensor) each having a converter generating a digital measurement signal (see pg. 14, lines 7-17 – master 108 and slaves 110 include means for analogue to digital conversion), a first data input receiving an input data (see Fig. 3 – test 1 pin for input of signals), a first data output for outputting an output data (see Fig. 3 – test 2 pin for output of signals)
and a magnetic field probe (magnetic field sensor 118) detecting a magnetic flux density of a magnetic field of the magnetic field source (see Fig. 1 – sensor 118 detects flux from magnet 102) and generating an analog electrical output signal as a function of the magnetic field (pg. 13, lines 20-24 – probe 118 is hall or magnetoresistive sensor and therefore outputs an analog signal), the magnetic field source is movable with respect to the magnetic field sensor unit (see Fig. 1 – magnet 102 movable along defined path), depending on the position of the magnetic field source the magnetic field probe of at least one of the bus-compatible sensor elements detects the magnetic field of the magnetic field source (see Fig. 1 – as magnet 102 moves, at least one of element 110-1 through 110-n will detect magnetic field).
Hoffman does not teach a first clock input receiving a first clock signal, a slave select connection receiving an activation signal, a 1-bit shift register, the 1-bit shift register includes a shift register data input, a shift register output, and a second clock input, the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input. 
Newkirk teaches a first clock input receiving a first clock signal (see Fig. 1 – clock signal 116 input on first clock input), a slave select connection receiving an activation signal (see Fig. 1 – slave select 122 on SS input), and a 1-bit shift register (see Fig. 2 – circuitry 108 shown in Fig. 1 includes flip flop 212 as shown in Fig. 2), the 1-bit shift register includes a shift register data input (see Fig. 2 – flip flop 212 include D input 238), a shift register output (see Fig. 2 – flip flop 212 includes output 240), and a second clock input (flip flop 212 include clock input C), the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input (see Fig. 2 – slave select input SS in connected to flip flop 212 output 240 to activate sensors in response to signal at input on D input 238.  Also see col. 4, lines 12-29 – output SSN 124 activates slave devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus compatible sensor element taught by Hoffmann to further include the byte decoder 202 with a first clock, slave select connection, and 1 bit shift register as taught by Newkirk in order to allow multiple dissimilar devices to share a single master device’s serial peripheral interface communication bus as taught by Newkirk (see col. 2, line22-25)
Regarding claim 20, Hoffmann teaches a method for exchanging data, comprising:
providing a communication system (see Fig. 1 – bus 112 is provided) including a master (master 108) and a first to nth bus-compatible sensor element (elements 110-1 to 110-n), with n being a natural number, each of the bus-compatible sensor elements has a converter generating a digital measurement signal (see pg. 14, lines 7-17 – master 108 and slaves 110 include means for analogue to digital conversion);
a first data input receiving an input data (see Fig. 3 – test 1 pin for input of signals);
a first data output for outputting an output data (see Fig. 3 – test 2 pin for output of signals),
transmitting data to the sensor elements (see Fig. 5 – data provided to element 110 via Test1 pin), the first data inputs of the sensor elements connected to a first master data output of the master (see Fig. 5 – Test1 pin of the element 110 is connected to output Test2 pin of the master) by a parallel data line (see pg. 13, lines 9-19 – bus 112 is parallel bus);
receiving data from the sensor elements (maser 108 receives data from sensor 110 by Test1 pin of 108), the first data outputs of the sensor elements (see Fig. 5 – Test2 pin of element 110) connected to a master data input of the master (see Fig. 5 – Test1 pin of master 108) by a parallel data return line (see pg. 13, lines 9-19 – bus 112 is parallel bus).
Hoffmann does not teach a first clock input receiving a first clock signal from the master, a slave select connection receiving an activation signal, and a 1-bit shift register, the 1-bit shift register includes a shift register data input, a shift register output, and a second clock input, the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input;
activating one of the sensor elements by outputting an activation pulse from a shift register data output of the master, the shift register data output connected to the shift register data input of the first sensor element, and the shift register output of the first sensor element and each additional sensor element with the exception of the nth sensor element connected to the shift register data input of the next sensor element, forming a serial path through the sensor elements; and
outputting a clock signal at a second clock output of the master until the activation pulse is present at the slave select connection of the one sensor element.
Newkirk teaches a first clock input receiving a first clock signal (see Fig. 1 – clock signal 116 input on first clock input);
a slave select connection receiving an activation signal (see Fig. 1 – slave select 122 on SS input); and
a 1-bit shift register (see Fig. 2 – circuitry 108 shown in Fig. 1 includes flip flop 212 as shown in Fig. 2) including a shift register data input (see Fig. 2 – flip flop 212 include D input 238), a shift register output (see Fig. 2 – flip flop 212 includes output 240), and a second clock input (flip flop 212 include clock input C), the shift register output is connected to the slave select connection to activate the sensor element in response to the activation signal present at the shift register data input (see Fig. 2 – slave select input SS in connected to flip flop 212 output 240 to activate sensors in response to signal at input on D input 238.  Also see col. 4, lines 12-29 – output SSN 124 activates slave devices); 
activating one of the sensor elements by outputting an activation pulse from a shift register data output of the master (Fig. 2 - the flip flop 212 is activated with the SS signal and corresponding outputs a SSn signal at the output), the shift register data output connected to the shift register data input of the first sensor element (see Fig. 1-2 - master 102 outputs MOSI which is connected to D input on flip flop 212 and the clock signal SCLK is further inverted and provided to the flip flop), and the shift register output of the first sensor element and each additional sensor element with the exception of the nth sensor element connected to the shift register data input of the next sensor element, forming a serial path through the sensor elements (see Figs. 1-2 - connection of the output of the first shift register with the next sensor element for forming a serial path); and
outputting a clock signal at a second clock output of the master until the activation pulse is present at the slave select connection of the one sensor element (see Figs. 1-2 - clock signal is output by the master and the inverted signal is received at the flip flop 212).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bus compatible sensor element taught by Hoffmann to further include a first clock, slave select connection, and 1 bit shift register for activating sensor elements as taught by Newkirk in order to allow multiple dissimilar devices to share a single master device’s interface communication bus as taught by Newkirk (see col. 2, line22-25)

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 16, the prior art of record taken alone or in combination fails to teach a return line connects the shift register output of the nth sensor element to an activation pulse detection input of the master.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868